               Case 18-11625-KJC               Doc 286        Filed 11/20/18         Page 1 of 4




                              UNITED STAT~~ I3A1~tKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re                                                    :Chapter 11
                                                           Case No. 18-11625(KJC)
TINTRI,INC.,1

                                    Debtor .                Objection Deadline: Dec. 10, 2018, at 4:00 p.m.(ET)




          SECOND MONTHLY STAFFING AND COMPENSATION REPORT OF
               BERKELEY RESI+~ARCH GF20UP,LLC DURING THE
          PERIOD FROM SEPTEMBER 1, 2018 THROUGH OCTOBER 31,2018


 Naine of Applicant:                                         Berkeley Research Group LLC

 Authorized to Provide Professional Services to: The debtor and debtor in possession ("Debtor")

 Date of Retention:                                          August 9, 2018 nunc pro tunc to July 10, 2018

 Period for which Compensation and                           September 1, 2018 through October 31,2018
 Reimbursement is Sought:

 Actual Amount of Compensation Sought as
 Actual, Reasonable and Necessary:                           $226,937.502

 Amount of Expense Reimbursement Sought as
 Actual, Reasonable and Necessary:                            9 912.013

 Total Amount of Fees and Expense
 Reimbursement Sought as Actual, Reasonable
 and Necessary:                                              $236,49.51




'The last four digits of the Debtor's federal taxpayer identification numbers are 6978. The Debtor's service address
is: 303 Ravendale Drive, Mountain View, CA 94043.
2 This amount is inclusive of 100% of the CRO fee for the month of September ($75,000).

3 The date listed for expenses contained in Exhibit E does not necessarily reflect the date on which the expense was
actually incurred by Applicant.


                                                    Page 1 of4
              Case 18-11625-KJC              Doc 286        Filed 11/20/18        Page 2 of 4




                                              Relief Requested

        This is Berkeley Research Group's("BRG")second monthly staffing and compensation

report(the "Compensation Report") for the period September 1, 2018 through October 31, 2018

(the "Monthly Report Period")filed pursuant to the terms of the BRG retention order(Dkt No.

162)(the "Retention Order"). BRG requests:(a) allowance of compensation in the amount of

$226,937.50(which includes $75,000.00 in CRO fees and $151,937.50 in Additional Personnel

fees) for actual, reasonable and necessary professional services rendered to the Debtors by BRG

and (b)reimbursement of actual, reasonable and necessary costs and expenses in the amount of

$9,912,01 incurred by BRG.

                           Services Itendei•ed and Disbursements Incurred


        Attached as Exhibit A is the schedule of Additional Personnel4 who rendered services to

the Debtor during the Monthly Report Period, including each person's hours and the agreed upon

fixed hourly rate and exhibit B shows the schedule of fees expended by the Additional

Personnel during the Monthly Report Period by task code. Attached as Exhibit C are BRG's

detailed time descriptions for the Monthly Report Period which describe the time spent by each

BRG Additional Personnel. Exhibit D shows the summary totals for each category of expense

incurred by the CRO as well as the Additional Personnel while Exhibit E is an itemization and

description of each expense incurred within each category.

        The scope ofservices performed by BRG is included are set forth in the Engagement Letter

and include having Mr. Robert Duffy assume the role of Chief Restructuring Officer("CRO")with




4 Terms not defined herein shall have the meaning ascribed to them in BRG's retention application (Docket No. 84).


                                                  Page 2 of4
            Case 18-11625-KJC         Doc 286     Filed 11/20/18     Page 3 of 4




Additional Personnel. During the Monthly Report Period, Mr. Duffy and the Additional Personnel

provided the following interim management and advisory assistance to the Debtor:


       a) Oversee restructuring activities and work together with management to develop and
          implement a chosen course of action to preserve asset value and maximize recoveries
          to stakeholders;

       b) Assist the Debtor and its management in developing cash flow projections and related
          methodologies and assist with planning for alternatives as requested by Debtor;

       c) Assist the Debtor in preparing for and operating in this Case, including negotiations
          with stakeholders, and the formulation of a strategy and plan directed to preserve and
          maximize value;

       d) Assist as requested by management in connection with the Debtor's development of its
          business plan, and such other related forecasts as may be required by creditor
          constituencies in connection with negotiations;

       e) Assist management with communication with employees, vendors, and other key
          stakeholders and provide information to stakeholders and consult with key constituents
          as necessary;

       ~ Assist with such other matters as may be requested that fall within Mr. Duffy's
         expertise and that are mutually agreeable.

                              Notice and Objection Procedures

              Pursuant to the Retention Order, BRG provided notice of this Staffing Report to:

(a) the Debtor; (b) Counsel for the Debtor;-(c) the Office of the United States Trustee for the

District of Delaware;(d) counsel to the Official Committee of Unsecured Creditors;(e) counsel

the Debtor's DIP Lenders; and(~ counsel to the Prepetition Senior Secured Lender;(collectively,

the "Notice Parties")

                         Remainder ofthe page left intentionally blank




                                          Page 3 of4
               Case 18-11625-KJC      Doc 286     Filed 11/20/18     Page 4 of 4




       Wherefore, pursuant to the Retention Order, and pending the expiration of the objection

deadline, if no objections to the Compensation Report are received BRG respectfully requests

allowance of:(i) 100% ofBRG's total fees for services rendered during the Monthly Report Period,

($226,937.50)and (ii) 100% of the total disbursements incurred during the Monthly Report Period

($9,912.01).




Date: 11/19/2018                            Berkeley Research Group, LLC

                                            By    /S/ Robert Duffy
                                                   Roberty Duffy
                                                   Managing Director
                                                   2049 Century Park East
                                                   Suite 2525
                                                   Los Angeles, CA 90067
                                                   (949) 537-7964




                                          Page 4 of4
